                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                            GREAT FALLS DIVISION


TRINA FAYE FOGG-CRAWFORD,                       Case No. CV-20-34-GF-BMM
Personal Representative of the Estate
of Jeannie M. Adams,                           JUDGMENT IN A CIVIL CASE

                      Plaintiff,

   vs.

ANDREW M. SAUL,
Commissioner of Social Security,

                      Defendant.



         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

   X    Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

         IT IS ORDERED AND ADJUDGED Plaintiff’s Motion (Doc. 14) is
  GRANTED. The Commissioner's final decision denying Plaintiff's claims for
  disability insurance benefits is REVERSED and REMANDED for an immediate
  award of benefits beginning May 26, 2016.

         Dated this 21st day of June, 2021.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Traci Orthman
                                   Traci Orthman, Deputy Clerk
